Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1 recite acquire first information related to determine a movement state of a second user of the other-party apparatus, based on the first information, …based on the determined movement state, in response to a place call command from the first user. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because improve the functioning of a machine, or add any other meaningful or unique limitation.

Claim 1 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 2-19, are directly/indirectly depends from claim 1, thus agonizes the similar deficiency as claim 1.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 13-14, 18-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Aggarwal et al. [US 20190159166]. 

As per claim 1, Aggarwal teaches:
An electronic apparatus (Abstract) to be operated by a first user, the electronic apparatus comprising: 
a communication unit configured to acquire first information related to an other-party apparatus; and at least one processor configured to determine a movement state of a second user of the other-party apparatus, ([0048] FIG. 1 provides a diagram 100 that illustrates an automated assistant 104 that is capable of tailoring the sending and/or receiving of messages or notifications to a user. Specifically, the automated assistant 104 can modify how a user typically receives messages or indications from the automated assistant 104 to reduce distractions, such as when a user is operating a vehicle 116. In this way, the automated assistant 104 can reduce a number of distractions that would otherwise interfere with the user, and preserve computational resources otherwise expended on repetitiously conducting multiple interactions between the user and the automated assistant 104.)
based on the first information, wherein the at least one processor performs processing based on the determined movement state, in response to a place call command from the first user regarding first phone communication with the other-party apparatus. ([0051] The engagement prediction engine 110 can process the assistant interaction data 106 in order to generate data (e.g., metrics) that indicates a level or rank of complexity for receiving particular responses from the automated assistant 104. For instance, the assistant interaction data 106 can include data corresponding to an interaction when the automated assistant 104 previously indicated to the user that the user was receiving an incoming call while the user was driving the vehicle 116. The assistant interaction data 106 can provide further data indicating that the user responded to the automated assistant 104 positively, thereby accepting the call while driving the vehicle 116. In this instance, a single output was provided by the automated assistant 104 and a single response was provided by the user, therefore the engagement between the automated assistant 104 and the user was minimal. When the user receives similar incoming call-related notifications from the automated assistant 104, the engagement prediction engine 110 can generate data, such as a score or a metric, that quantifies the engagement that will be exhibited by the user, or required by the user to respond to the automated assistant 104, will be less than a majority of other interactions processed by the engagement prediction engine 110).

As per claim 2, Aggarwal teaches:
The electronic apparatus according to claim 1, wherein in the processing, the at least one processor controls an incoming call notification of the first phone communication of the other-party apparatus, according to the determined movement state. ([0052] Comparatively, the automated assistant 104 can provide an output indicating that the user has received a message from an acquaintance. In response, the user can request that the message be read to the user by the automated assistant 104. The automated assistant 104 can then read the content of the message to the user, and, if the content contains one or more queries for the user, the automated assistant 104 can ask the user whether they would like to reply to the message. In response, the user can positively reply to the automated assistant 104 and provide responsive content to be received by the acquaintance via a message generated by the automated assistant 104. When the user receives similar messages from the acquaintance via the automated assistant 104, the engagement prediction engine 110 can generate data that indicates the engagement that will be exhibited by the user, or required by the user, to respond to the automated assistant 104, will be greater than the amount of engagement exhibited when responding to an incoming call (e.g., such as the aforementioned example of the user being notified of a call while the user is operating the vehicle 116). In this way, the engagement prediction engine 110 and/or the automated assistant 104 can track data that indicates a level of engagement for particular notifications and/or interactions between the user and the automated assistant 104.)

As per claim 8, Aggarwal teaches:
The electronic apparatus according to claim 1, wherein when the determined movement state is a state in which the second user is moving by driving a motor vehicle, in the processing, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus determines an apparatus other than the other-party apparatus being present in the motor vehicle and capable of phone communication and places an outgoing call of second phone communication to the determined apparatus.( [0095] FIG. 6 illustrates a method 600 for automatically responding to a message from a person based on content of the message and data available to an automated assistant application. The method of 600 can be performed by an automated assistant application, a computing device, and/or one or more devices capable of providing a response to a message received at a computing device. The method 600 can include a block 602 of receiving, at an automated assistant application, a message that includes content associated with an excursion in which a user is participating. The user can participate in the excursion using a vehicle that includes a computing device that is accessible to the automated assistant application. Furthermore, the message can be provided by, or originate from, a separate computing device associated with the person, a company, and/or any other entity capable of generating a message that can be sent to a computing device.)

As per claim 9, Aggarwal teaches:
The electronic apparatus according to claim 1, wherein in the processing, the at least one processor determines which of the first phone communication and message communication is to be performed by the electronic apparatus, according to the determined movement state. ([0095] FIG. 6 illustrates a method 600 for automatically responding to a message from a person based on content of the message and data available to an automated assistant application. The method of 600 can be performed by an automated assistant application, a computing device, and/or one or more devices capable of providing a response to a message received at a computing device. The method 600 can include a block 602 of receiving, at an automated assistant application, a message that includes content associated with an excursion in which a user is participating. The user can participate in the excursion using a vehicle that includes a computing device that is accessible to the automated assistant application. Furthermore, the message can be provided by, or originate from, a separate computing device associated with the person, a company, and/or any other entity capable of generating a message that can be sent to a computing device.)

As per claim 13, Aggarwal teaches:
The electronic apparatus according to claim 1, wherein the electronic apparatus and the other-party apparatus are capable of communicating with each other with voice/message converted communication in which first voice of the first user input to the electronic apparatus is converted into a first message, the first message is displayed on the other-party apparatus, a second message to be transmitted by the other-party apparatus is converted into a second voice, and the second voice is output from the electronic apparatus, and when the determined movement state is a state in which the second user is moving by riding a train, in the processing, the at least one processor determines execution of the voice/message converted communication. ([0098] The method 600 can additionally include a block 608 of determining, based on the data and content of the one or more queries, that the data identifies information that is acceptable for answering the one or more queries without explicit content being provided by the user. In other words, the automated assistant application can determine that the data accessible to the automated assistant application can be embodied as, or otherwise converted to, a responsive message. For instance, the destination identified in the navigation data can be determined by the automated assistant application to be sufficient to fulfill or answer one or more of the queries identified in the received message. Furthermore, the explicit content can refer to verbal or spoken language intended by the user to be converted into text and embodied as content for a message to be transmitted back to the sender of the originally received message.)

As per claim 14, Aggarwal teaches:
The electronic apparatus according to claim 1, further comprising a notification unit configured to give a notification to the first user, wherein the at least one processor causes the notification unit to give a notification about the determined movement state during an outgoing call of phone communication with the other-party apparatus.( [0095] FIG. 6 illustrates a method 600 for automatically responding to a message from a person based on content of the message and data available to an automated assistant application. The method of 600 can be performed by an automated assistant application, a computing device, and/or one or more devices capable of providing a response to a message received at a computing device. The method 600 can include a block 602 of receiving, at an automated assistant application, a message that includes content associated with an excursion in which a user is participating. The user can participate in the excursion using a vehicle that includes a computing device that is accessible to the automated assistant application. Furthermore, the message can be provided by, or originate from, a separate computing device associated with the person, a company, and/or any other entity capable of generating a message that can be sent to a computing device.)

As per claim 18, Aggarwal teaches:
An electronic apparatus is the other-party apparatus with which the electronic apparatus according to claim 1 is capable of communicating. ([0095] FIG. 6 illustrates a method 600 for automatically responding to a message from a person based on content of the message and data available to an automated assistant application. The method of 600 can be performed by an automated assistant application, a computing device, and/or one or more devices capable of providing a response to a message received at a computing device. The method 600 can include a block 602 of receiving, at an automated assistant application, a message that includes content associated with an excursion in which a user is participating. The user can participate in the excursion using a vehicle that includes a computing device that is accessible to the automated assistant application. Furthermore, the message can be provided by, or originate from, a separate computing device associated with the person, a company, and/or any other entity capable of generating a message that can be sent to a computing device.)

As per claim 19, Aggarwal teaches:
A processing system comprising: the electronic apparatus according to claim 1; and the other-party apparatus with which the electronic apparatus is capable of communicating. ([0095] FIG. 6 illustrates a method 600 for automatically responding to a message from a person based on content of the message and data available to an automated assistant application. The method of 600 can be performed by an automated assistant application, a computing device, and/or one or more devices capable of providing a response to a message received at a computing device. The method 600 can include a block 602 of receiving, at an automated assistant application, a message that includes content associated with an excursion in which a user is participating. The user can participate in the excursion using a vehicle that includes a computing device that is accessible to the automated assistant application. Furthermore, the message can be provided by, or originate from, a separate computing device associated with the person, a company, and/or any other entity capable of generating a message that can be sent to a computing device.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal in view of Riemer et al. [US 20100216509].

As per claim 3, Aggarwal teaches all the particulars of the claim except wherein when the determined movement state is a first movement state in which the second user is moving on their own without riding a vehicle, a second movement state in which the second user is moving by riding a bicycle, or a third movement state in which the second user is motor moving by driving a vehicle, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus does not output a ringtone for the first phone communication. However, Riemer teaches in an analogous art, that the electronic apparatus according to claim 2, wherein when the determined movement state is a first movement state in which the second user is moving on their own without riding a vehicle, a second movement state in which the second user is moving by riding a bicycle, or a third movement state in which the second user is motor moving by driving a vehicle, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus does not output a ringtone for the first phone communication. (e.g. disabling one or more functions of the device (210); [0064] Yet another exemplary response is to measure the time during which the speed is above the threshold, as shown in block (220). By comparing such time during which the speed is above the threshold against a time limit, a determination may be made as to whether the time limit has been exceeded, as shown in block (230). If the time limit has not yet been exceeded, the time during which the speed is above the threshold may continue to be measured (220) and compared against a time limit to determine (230) whether the time limit has been exceeded. Upon determining (230) that the time limit has been exceeded, a response; such as turning off the device (200) or disabling one or more functions of the device (210), may be provided. It will also be appreciated that more than one time limit may be used. For instance, a variety of time limits may be used, with one of the time limits being selected based on the speed calculated in block (150) or based on any other condition(s). Still other ways in which one or more time limits may be used will be apparent to those of ordinary skill in the art. It will also be appreciated that the timer (46) and/or any other suitable device may be used to measure (220) the time during which the speed is above the threshold and/or determine (230) whether a time limit has been exceeded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein when the determined movement state is a first movement state in which the second user is moving on their own without riding a vehicle, a second movement state in which the second user is moving by riding a bicycle, or a third movement state in which the second user is motor moving by driving a vehicle, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus does not output a ringtone for the first phone communication in order to provide a safety feature that prevents some forms of use when the device is moving.

As per claim 4, Aggarwal teaches all the particulars of the claim except wherein when the determined movement state is the first movement state, the second movement state, or the third movement state, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus does not perform vibration for the incoming call notification of the first phone communication. However, Riemer teaches in an analogous art, that the electronic apparatus according to claim 3, wherein when the determined movement state is the first movement state, the second movement state, or the third movement state, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus does not perform vibration for the incoming call notification of the first phone communication. (e.g. disabling one or more functions of the device (210); [0064] Yet another exemplary response is to measure the time during which the speed is above the threshold, as shown in block (220). By comparing such time during which the speed is above the threshold against a time limit, a determination may be made as to whether the time limit has been exceeded, as shown in block (230). If the time limit has not yet been exceeded, the time during which the speed is above the threshold may continue to be measured (220) and compared against a time limit to determine (230) whether the time limit has been exceeded. Upon determining (230) that the time limit has been exceeded, a response; such as turning off the device (200) or disabling one or more functions of the device (210), may be provided. It will also be appreciated that more than one time limit may be used. For instance, a variety of time limits may be used, with one of the time limits being selected based on the speed calculated in block (150) or based on any other condition(s). Still other ways in which one or more time limits may be used will be apparent to those of ordinary skill in the art. It will also be appreciated that the timer (46) and/or any other suitable device may be used to measure (220) the time during which the speed is above the threshold and/or determine (230) whether a time limit has been exceeded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein when the determined movement state is the first movement state, the second movement state, or the third movement state, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus does not perform vibration for the incoming call notification of the first phone communication in order to provide a safety feature that prevents some forms of use when the device is moving.

As per claim 5, Aggarwal teaches all the particulars of the claim except wherein when the other-party apparatus receives an outgoing call of the first phone communication placed by the electronic apparatus, in the processing, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus stops the outgoing call. However, Riemer teaches in an analogous art, that the electronic apparatus according to claim 3, wherein when the other-party apparatus receives an outgoing call of the first phone communication placed by the electronic apparatus, in the processing, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus stops the outgoing call. (e.g. disabling one or more functions of the device (210); [0064] Yet another exemplary response is to measure the time during which the speed is above the threshold, as shown in block (220). By comparing such time during which the speed is above the threshold against a time limit, a determination may be made as to whether the time limit has been exceeded, as shown in block (230). If the time limit has not yet been exceeded, the time during which the speed is above the threshold may continue to be measured (220) and compared against a time limit to determine (230) whether the time limit has been exceeded. Upon determining (230) that the time limit has been exceeded, a response; such as turning off the device (200) or disabling one or more functions of the device (210), may be provided. It will also be appreciated that more than one time limit may be used. For instance, a variety of time limits may be used, with one of the time limits being selected based on the speed calculated in block (150) or based on any other condition(s). Still other ways in which one or more time limits may be used will be apparent to those of ordinary skill in the art. It will also be appreciated that the timer (46) and/or any other suitable device may be used to measure (220) the time during which the speed is above the threshold and/or determine (230) whether a time limit has been exceeded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein when the other-party apparatus receives an outgoing call of the first phone communication placed by the electronic apparatus, in the processing, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus stops the outgoing call in order to provide a safety feature that prevents some forms of use when the device is moving.

As per claim 6, Aggarwal teaches all the particulars of the claim except wherein when the other-party apparatus receives an outgoing call of the first phone communication placed by the electronic apparatus, in the processing, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus stops the outgoing call. However, Riemer teaches in an analogous art, that the electronic apparatus according to claim 5, when the other-party apparatus determines that the first movement state, the second movement state, or the third movement state has finished, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus notifies the electronic apparatus that the first movement state, the second movement state, or the third movement state has finished. (e.g. disabling one or more functions of the device (210); [0064] Yet another exemplary response is to measure the time during which the speed is above the threshold, as shown in block (220). By comparing such time during which the speed is above the threshold against a time limit, a determination may be made as to whether the time limit has been exceeded, as shown in block (230). If the time limit has not yet been exceeded, the time during which the speed is above the threshold may continue to be measured (220) and compared against a time limit to determine (230) whether the time limit has been exceeded. Upon determining (230) that the time limit has been exceeded, a response; such as turning off the device (200) or disabling one or more functions of the device (210), may be provided. It will also be appreciated that more than one time limit may be used. For instance, a variety of time limits may be used, with one of the time limits being selected based on the speed calculated in block (150) or based on any other condition(s). Still other ways in which one or more time limits may be used will be apparent to those of ordinary skill in the art. It will also be appreciated that the timer (46) and/or any other suitable device may be used to measure (220) the time during which the speed is above the threshold and/or determine (230) whether a time limit has been exceeded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein when the determined movement state is a first movement state in which the second user is moving on their own without riding a vehicle, a second movement state in which the second user is moving by riding a bicycle, or a third movement state in which the second user is motor moving by driving a vehicle, in the processing, the at least one processor controls the other-party apparatus so that the other-party apparatus does not output a ringtone for the first phone communication in order to provide a safety feature that prevents some forms of use when the device is moving.

As per claim 7, Aggarwal teaches all the particulars of the claim except wherein when the determined movement state is a state in which the second user is moving on their own without riding a vehicle, a state in which the second user is moving by riding a bicycle, or the state in which the second user is moving by driving a motor vehicle, in the processing, the at least one processor controls the other-party apparatus so that a handsfree apparatus for phone communication gives an incoming call notification of the first phone communication based on control of the other-party apparatus. However, Riemer teaches in an analogous art, that the electronic apparatus according to claim 1, wherein when the determined movement state is a state in which the second user is moving on their own without riding a vehicle, a state in which the second user is moving by riding a bicycle, or the state in which the second user is moving by driving a motor vehicle, in the processing, the at least one processor controls the other-party apparatus so that a handsfree apparatus for phone communication gives an incoming call notification of the first phone communication based on control of the other-party apparatus. ([0065] In yet another embodiment, the portable electronic device (20) is configured to be selectively coupled with one or more hands-free devices, as will be described in greater detail below. In such an embodiment, as shown in block (240), a determination is made as to whether the hands-free device is being used. If it is determined (240) that a hands-free device is being used, the method may include continuing to permit normal use of the portable electronic device (20) as shown in block (180). In another embodiment, partial use of the portable electronic device (20) is permitted in response to determining (240) that a hands-free device is being used. In the present example, if it is determined (240) that a hands-free device is not being used, a response, such as turning off the device (200) or disabling one or more functions of the device (210), is provided. In yet another embodiment, the type of response provided upon a determination (240) that a hands-free device is or is not being used is dependent upon the type of hands-free device being used. Still other ways in which a response may be provided upon a determination (240) that a hands-free device is or is not being used will be apparent to those of ordinary skill in the art.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein when the determined movement state is a state in which the second user is moving on their own without riding a vehicle, a state in which the second user is moving by riding a bicycle, or the state in which the second user is moving by driving a motor vehicle, in the processing, the at least one processor controls the other-party apparatus so that a handsfree apparatus for phone communication gives an incoming call notification of the first phone communication based on control of the other-party apparatus in order to provide a safety feature that prevents some forms of use when the device is moving.

Claims 10-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal in view of Matsumoto [US 20180015376].

As per claim 10, Aggarwal teaches all the particulars of the claim except wherein when the determined movement state is a state in which the second user is moving by riding a train, in the processing, the at least one processor determines execution of the message communication, and executes an application for the message communication. However, Matsumoto teaches in an analogous art, that the electronic apparatus according to claim 9, wherein when the determined movement state is a state in which the second user is moving by riding a train, in the processing, the at least one processor determines execution of the message communication, and executes an application for the message communication.( [0128] According to the mobile terminal 1 of the present configuration, when the mobile terminal 1 is moving at a high speed by vehicle, the incoming call information is set to non-displayed on the display unit 9, and the notification function is set to invalid, and as a result, there is no notification indicating an incoming call that requires communication, or indicating the reception of character data such as an e-mail, and the incoming call history, such as characters and patterns that indicate an incoming call or e-mail, is not displayed on the screen at all. By intentionally setting a specific function to invalid in such a way, the mobile terminal 1 hypothetically maintains the state of no incoming calls, and therefore, the owner of the mobile terminal at the reception side is capable of moving safely without being distracted by incoming calls or e-mails on the mobile terminal 1 during movement. Further, when a game is being executed by an operation of the operation unit 8, and a person is in a state where the person must move since a train has reached the station, by making the setting to not display or update the game screen, the person is prevented from playing the game during movement, and the reminder of a desire to play the game is prevented.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein when the determined movement state is a state in which the second user is moving by riding a train, in the processing, the at least one processor determines execution of the message communication, and executes an application for the message communication in order to provide a mobile terminal with a call function or a texting function by which it is possible to prevent an owner of the mobile terminal from using, by a manual operation, the mobile terminal during the movement.

As per claim 11, Aggarwal teaches all the particulars of the claim except wherein when the at least one processor determines that the second user has alighted from the train based on the first information while the electronic apparatus displays a create message screen of the application, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus places an outgoing call of second phone communication with the other-party apparatus. However, Matsumoto teaches in an analogous art, that the electronic apparatus according to claim 10, wherein when the at least one processor determines that the second user has alighted from the train based on the first information while the electronic apparatus displays a create message screen of the application, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus places an outgoing call of second phone communication with the other-party apparatus. ( [0128] According to the mobile terminal 1 of the present configuration, when the mobile terminal 1 is moving at a high speed by vehicle, the incoming call information is set to non-displayed on the display unit 9, and the notification function is set to invalid, and as a result, there is no notification indicating an incoming call that requires communication, or indicating the reception of character data such as an e-mail, and the incoming call history, such as characters and patterns that indicate an incoming call or e-mail, is not displayed on the screen at all. By intentionally setting a specific function to invalid in such a way, the mobile terminal 1 hypothetically maintains the state of no incoming calls, and therefore, the owner of the mobile terminal at the reception side is capable of moving safely without being distracted by incoming calls or e-mails on the mobile terminal 1 during movement. Further, when a game is being executed by an operation of the operation unit 8, and a person is in a state where the person must move since a train has reached the station, by making the setting to not display or update the game screen, the person is prevented from playing the game during movement, and the reminder of a desire to play the game is prevented.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein when the at least one processor determines that the second user has alighted from the train based on the first information while the electronic apparatus displays a create message screen of the application, the at least one processor controls operation of the electronic apparatus so that the electronic apparatus places an outgoing call of second phone communication with the other-party apparatus in order to provide a mobile terminal with a call function or a texting function by which it is possible to prevent an owner of the mobile terminal from using, by a manual operation, the mobile terminal during the movement.

As per claim 12, Aggarwal teaches all the particulars of the claim except a notification unit configured to give a notification to the first user, wherein when the at least one processor determines that the second user has alighted from the train based on the first information while the electronic apparatus displays a create message screen of the application, the at least one processor controls causes the notification unit to give a notification suggesting that the first user make a selection as to whether or not the electronic apparatus places an outgoing call of second phone communication with the other-party apparatus. However, Matsumoto teaches in an analogous art, that the electronic apparatus according to claim 10, further comprising a notification unit configured to give a notification to the first user, wherein when the at least one processor determines that the second user has alighted from the train based on the first information while the electronic apparatus displays a create message screen of the application, the at least one processor controls causes the notification unit to give a notification suggesting that the first user make a selection as to whether or not the electronic apparatus places an outgoing call of second phone communication with the other-party apparatus. ( [0128] According to the mobile terminal 1 of the present configuration, when the mobile terminal 1 is moving at a high speed by vehicle, the incoming call information is set to non-displayed on the display unit 9, and the notification function is set to invalid, and as a result, there is no notification indicating an incoming call that requires communication, or indicating the reception of character data such as an e-mail, and the incoming call history, such as characters and patterns that indicate an incoming call or e-mail, is not displayed on the screen at all. By intentionally setting a specific function to invalid in such a way, the mobile terminal 1 hypothetically maintains the state of no incoming calls, and therefore, the owner of the mobile terminal at the reception side is capable of moving safely without being distracted by incoming calls or e-mails on the mobile terminal 1 during movement. Further, when a game is being executed by an operation of the operation unit 8, and a person is in a state where the person must move since a train has reached the station, by making the setting to not display or update the game screen, the person is prevented from playing the game during movement, and the reminder of a desire to play the game is prevented.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including a notification unit configured to give a notification to the first user, wherein when the at least one processor determines that the second user has alighted from the train based on the first information while the electronic apparatus displays a create message screen of the application, the at least one processor controls causes the notification unit to give a notification suggesting that the first user make a selection as to whether or not the electronic apparatus places an outgoing call of second phone communication with the other-party apparatus in order to provide a mobile terminal with a call function or a texting function by which it is possible to prevent an owner of the mobile terminal from using, by a manual operation, the mobile terminal during the movement.

As per claim 15, Aggarwal teaches all the particulars of the claim except wherein the at least one processor causes the display to display third information indicating the current movement state as well as second information related to the other-party apparatus included in an address book or a call history. However, Matsumoto teaches in an analogous art, that the electronic apparatus according to claim 1, further comprising a display, wherein the at least one processor causes the display to display third information indicating the current movement state as well as second information related to the other-party apparatus included in an address book or a call history. ([0120] When the determination result belongs to the category of being stopped or during walking, and high-speed movement has not started, the processing of step S20 is repeated. When it is determined according to the determination result that a high-speed movement has started, a specific function of the mobile terminal 1 is set to an invalid setting (step S30). That is, the controller 6 sets the notification function to invalid, and at the same time, sets some of the display functions to invalid. Specifically, the controller 6 sets these notification functions by the ringtone for an e-mail or call, or by the vibration of the vibrator, to invalid. Further, non-displayed setting is made by which the incoming call history due to the receipt of calls, and the display indicating the reception of an e-mail are not displayed at all on the screen of the display unit 9. That is, the display unit 9 displays the screen of the initial state or the screen at the time of the final operation. In the category table of the standard speed, each of the functions for making an invalid setting corresponding to each category (a category corresponding to different speeds, such as a low-speed movement during walking, or a high-speed movement corresponding to the movement by car, or a super high-speed movement corresponding to the Shinkansen, etc.) is associated in a different manner. As a result, it is possible to individually change a function to make an invalid setting during walking and a function to set an invalid setting during a high-speed movement. For example, in cases where 18 km/h to 200 km/h or below is considered as the high-speed movement, all functions are set to invalid, such as invalidation of the display function and invalidation of the notification function as described above, or in some circumstances, all functions are stopped by invalidating the power supply; however, in cases where a person is assumed to be inside a Shinkansen train moving at a super high-speed of 200 km/h or more, all functions except the notification function by voice are set to a non-invalid setting. This is because normally, a car does not run at a speed of 200 km/h or more, and if tentatively, a car is assumed to run at a speed of 200 km/h on Autobahn, etc., a person is not expected to perform input operations of the situation of the phone during such a super high-speed movement, and the possibility of making calls, creating e-mails, and playing games inside a Shinkansen train match the desire of the user. That is, rather than setting the same functions to invalid for all kinds of movement, by adopting a configuration that is set by a table data in which the functions to be set invalid depending on the movement speed are stored beforehand, the control means makes an invalid setting for the functions to be set invalid that are associated with each of a plurality of categories categorized depending on the movement speed.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one processor causes the display to display third information indicating the current movement state as well as second information related to the other-party apparatus included in an address book or a call history in order to provide a mobile terminal with a call function or a texting function by which it is possible to prevent an owner of the mobile terminal from using, by a manual operation, the mobile terminal during the movement.

As per claim 16, Aggarwal teaches all the particulars of the claim except wherein the at least one processor performs estimation processing of estimating whether or not the other-party apparatus is able to answer an incoming call of phone communication with the electronic apparatus, based on the movement state, and the at least one processor causes the display to display fourth information indicating results of the estimation processing as well as the second and third information. However, Matsumoto teaches in an analogous art, that the electronic apparatus according to claim 15, wherein the at least one processor performs estimation processing of estimating whether or not the other-party apparatus is able to answer an incoming call of phone communication with the electronic apparatus, based on the movement state, and the at least one processor causes the display to display fourth information indicating results of the estimation processing as well as the second and third information. ([0120] When the determination result belongs to the category of being stopped or during walking, and high-speed movement has not started, the processing of step S20 is repeated. When it is determined according to the determination result that a high-speed movement has started, a specific function of the mobile terminal 1 is set to an invalid setting (step S30). That is, the controller 6 sets the notification function to invalid, and at the same time, sets some of the display functions to invalid. Specifically, the controller 6 sets these notification functions by the ringtone for an e-mail or call, or by the vibration of the vibrator, to invalid. Further, non-displayed setting is made by which the incoming call history due to the receipt of calls, and the display indicating the reception of an e-mail are not displayed at all on the screen of the display unit 9. That is, the display unit 9 displays the screen of the initial state or the screen at the time of the final operation. In the category table of the standard speed, each of the functions for making an invalid setting corresponding to each category (a category corresponding to different speeds, such as a low-speed movement during walking, or a high-speed movement corresponding to the movement by car, or a super high-speed movement corresponding to the Shinkansen, etc.) is associated in a different manner. As a result, it is possible to individually change a function to make an invalid setting during walking and a function to set an invalid setting during a high-speed movement. For example, in cases where 18 km/h to 200 km/h or below is considered as the high-speed movement, all functions are set to invalid, such as invalidation of the display function and invalidation of the notification function as described above, or in some circumstances, all functions are stopped by invalidating the power supply; however, in cases where a person is assumed to be inside a Shinkansen train moving at a super high-speed of 200 km/h or more, all functions except the notification function by voice are set to a non-invalid setting. This is because normally, a car does not run at a speed of 200 km/h or more, and if tentatively, a car is assumed to run at a speed of 200 km/h on Autobahn, etc., a person is not expected to perform input operations of the situation of the phone during such a super high-speed movement, and the possibility of making calls, creating e-mails, and playing games inside a Shinkansen train match the desire of the user. That is, rather than setting the same functions to invalid for all kinds of movement, by adopting a configuration that is set by a table data in which the functions to be set invalid depending on the movement speed are stored beforehand, the control means makes an invalid setting for the functions to be set invalid that are associated with each of a plurality of categories categorized depending on the movement speed.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one processor performs estimation processing of estimating whether or not the other-party apparatus is able to answer an incoming call of phone communication with the electronic apparatus, based on the movement state, and the at least one processor causes the display to display fourth information indicating results of the estimation processing as well as the second and third information in order to provide a mobile terminal with a call function or a texting function by which it is possible to prevent an owner of the mobile terminal from using, by a manual operation, the mobile terminal during the movement.

As per claim 17, Aggarwal teaches all the particulars of the claim except wherein the at least one processor causes the display to display second information indicating the movement state when the other-party apparatus does not answer an incoming call as well as outgoing call information indicating an outgoing call included in a call history when the other-party apparatus does not answer the incoming call corresponding to the outgoing call of phone communication placed to the other-party apparatus by the electronic apparatus. However, Matsumoto teaches in an analogous art, that the electronic apparatus according to claim 1, further comprising a display, wherein the at least one processor causes the display to display second information indicating the movement state when the other-party apparatus does not answer an incoming call as well as outgoing call information indicating an outgoing call included in a call history when the other-party apparatus does not answer the incoming call corresponding to the outgoing call of phone communication placed to the other-party apparatus by the electronic apparatus. ([0120] When the determination result belongs to the category of being stopped or during walking, and high-speed movement has not started, the processing of step S20 is repeated. When it is determined according to the determination result that a high-speed movement has started, a specific function of the mobile terminal 1 is set to an invalid setting (step S30). That is, the controller 6 sets the notification function to invalid, and at the same time, sets some of the display functions to invalid. Specifically, the controller 6 sets these notification functions by the ringtone for an e-mail or call, or by the vibration of the vibrator, to invalid. Further, non-displayed setting is made by which the incoming call history due to the receipt of calls, and the display indicating the reception of an e-mail are not displayed at all on the screen of the display unit 9. That is, the display unit 9 displays the screen of the initial state or the screen at the time of the final operation. In the category table of the standard speed, each of the functions for making an invalid setting corresponding to each category (a category corresponding to different speeds, such as a low-speed movement during walking, or a high-speed movement corresponding to the movement by car, or a super high-speed movement corresponding to the Shinkansen, etc.) is associated in a different manner. As a result, it is possible to individually change a function to make an invalid setting during walking and a function to set an invalid setting during a high-speed movement. For example, in cases where 18 km/h to 200 km/h or below is considered as the high-speed movement, all functions are set to invalid, such as invalidation of the display function and invalidation of the notification function as described above, or in some circumstances, all functions are stopped by invalidating the power supply; however, in cases where a person is assumed to be inside a Shinkansen train moving at a super high-speed of 200 km/h or more, all functions except the notification function by voice are set to a non-invalid setting. This is because normally, a car does not run at a speed of 200 km/h or more, and if tentatively, a car is assumed to run at a speed of 200 km/h on Autobahn, etc., a person is not expected to perform input operations of the situation of the phone during such a super high-speed movement, and the possibility of making calls, creating e-mails, and playing games inside a Shinkansen train match the desire of the user. That is, rather than setting the same functions to invalid for all kinds of movement, by adopting a configuration that is set by a table data in which the functions to be set invalid depending on the movement speed are stored beforehand, the control means makes an invalid setting for the functions to be set invalid that are associated with each of a plurality of categories categorized depending on the movement speed.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the at least one processor causes the display to display second information indicating the movement state when the other-party apparatus does not answer an incoming call as well as outgoing call information indicating an outgoing call included in a call history when the other-party apparatus does not answer the incoming call corresponding to the outgoing call of phone communication placed to the other-party apparatus by the electronic apparatus in order to provide a mobile terminal with a call function or a texting function by which it is possible to prevent an owner of the mobile terminal from using, by a manual operation, the mobile terminal during the movement.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Tchankue, Patrick, Janet Wesson, and Dieter Vogts. "The impact of an adaptive user interface on reducing driver distraction." Proceedings of the 3rd international conference on automotive user interfaces and interactive vehicular applications. 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641